Citation Nr: 1543027	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for post-operative residuals of a thymoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for thymoma.  The Veteran timely appealed that decision.  The issue is considered reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for post-operative residuals of a thymoma has been received since a final April 1997 rating decision that denied reopening service connection for that claimed disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for post-operative residuals of a thymoma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran initially was denied service connection for post-operative residuals of a thymoma in a February 1989 rating decision; service connection for post-operative residuals of a thymoma was denied at that time as the evidence did not demonstrate that the tumor was incurred in service or manifested to a compensable degree within one year of discharge from service.  He was informed of that decision by letter that same month.  The Veteran filed to reopen his claim in November 1996, which the AOJ denied reopening in an April 1997 rating decision.  The Veteran was informed of that decision in an April 1997 notification letter.  The Veteran did not submit any additional evidence or a notice of disagreement with respect to that issue during the one year period following the issuance of that notification letter.  The next evidence in the claims file respecting the Veteran's claim for post-operative residuals of a thymoma is his claim to reopen service connection in October 2008, which VA again denied reopening in the April 2009 rating decision on appeal.  

As no new and material evidence was received during the appeal period following the April 1997 notification letter, the April 1997 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the April 1997 notification letter, the April 1997 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for post-operative residuals of a thymoma.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the April 1997 rating decision, the Veteran has submitted an August 2009 letter from Dr. R.U., which in pertinent part stated that the "thymoma was large and had most likely been present for at least one year prior to its removal."  In light of that evidence, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for post-operative residuals of a thymoma has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection post-operative residuals of a thymoma has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

The Board notes that a remand of the above issue is necessary as the AOJ did not address the merits of the service connection decision below, as it failed to appropriately construe the evidence received as new and material evidence.  See Hickson v. West, 12 Vet. App. 247, 399-400 (1999); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  The Veteran has not waived AOJ consideration of the merits of his claim and the Board cannot find that consideration of this claim on the merits would not prejudice the Veteran.

Moreover, the Veteran's claim must be remanded so as to afford the Veteran a VA examination to determine whether his tumor was initially manifested during or within one year of discharge from service, as the Veteran has contended and which appears to have some support, as noted in Dr. R.U.'s August 2009 letter.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On appeal, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Ashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his post-operative residuals of a thymoma, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's post-operative residuals of a thymoma was initially manifested during service or within one year of discharge therefrom.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all post-operative residuals of a thymoma found.

The examiner should then opine as to whether any post-operative residuals of a thymoma found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related the Veteran's military service. 

The examiner should specifically address the Veteran's contentions that the thymoma was initially manifested during military service or within the one year after discharge from service extending through September 29, 1982, but was not detected during that time but rather was not detected until VA finally examined him in October 1984.  

The examiner should specifically address Dr. R.U.'s August 2009 letter which supports the contention that it existed "for at least a year prior to its removal" based on analysis of the size of the tumor at the time of its removal.  

The examiner should also discuss the Veteran's statements regarding symptomatology suffered during military service and any continuity of symptomatology for the period of his discharge in September 1982 until removal of the thymoma in October 1984.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for post-operative residuals of a thymoma.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


